Citation Nr: 1219114	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-25 866	)	DATE
	)
	)
On appeal from the


Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to an effective date before August 20, 2007, for the grant of service connection for a low back disability, namely, degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine.

2.  Entitlement to an effective date before than October 1, 2010, for an increased rate of compensation based on the addition of a dependent, C.G.

3.  Entitlement to an effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability with Bankart procedure. 

4.  Entitlement to a compensable rating before June 23, 2009, and a rating higher than 20 percent from June 23, 2009, for a left shoulder disability with Bankart procedure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1983 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), reopening the claim of service connection for a low back disability, degenerative joint disease of the lumbosacral spine, then denying the claim on the merits.  The RO also denied a compensable rating for a left shoulder disability.  The Veteran appealed both adverse determinations. 

While on appeal in a rating decision in July 2009, the RO granted service connection for degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine and assigned an effective date of August 20, 2007.  Also, the RO increased the rating for the left shoulder disability to 20 percent, effective June 23, 2009.  The Veteran then continued his appeal as to the assigned effective date for the grant of service connection, the assigned effective for the grant of a 20 percent rating for the left shoulder disability, and the assigned rating for the left shoulder disability. 

The Veteran is also appealing an administrative decision in December 2010 by the RO, which added the Veteran's dependent, C.G., to his disability award on October 1, 2010. 




In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim for an earlier effective date for the grant of a 20 percent rating for the left shoulder disability and the claim for increase for the left shoulder disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

On the claim of entitlement to an effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability, the Board is deferring a decision until the claim for increase for the left shoulder is finally adjudicated.


FINDINGS OF FACT

1.  In a decision in March 2006, the Board denied service connection for a low back disability.

2.  On August 20, 2007, the Veteran filed another claim for the same disability. 

3.  In a rating decision in May 2008, the RO reopened the claim of service connection for a low back disability, degenerative joint disease of the lumbosacral spine, then denied the claim on the merits; while on appeal in a rating decision in July 2009, the RO granted service connection for a low back disability, degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine, and assigned an effective date of August 20, 2007, the date of receipt of the application to reopen the claim of service connection; there was no pending, that is, an unadjudicated claim of service connection for a low back disability before August 20, 2007, and the grant of service connection was not based on relevant official service department records that existed and had not been associated with the Veteran's file when the Board previously decided the claim. 




4.  The Veteran submitted a completed claim (VA Form 21-686c -Declaration of Status of Dependents) for his stepdaughter, C.G., which was received by the VA on July 21, 2009.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date before August 20, 2007, for the grant of service connection for low back disability, degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine, is not established.  38 U.S.C.A. §§ 5110(a), 7104, (West 2002); 38 C.F.R. § 3.400(b) (2011). 

2.  Entitlement to an effective date of July 21, 2009, for an increased rate of compensation based on the addition of a dependent, C.G. is established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.57(a), 3.204(a), 3.401(b) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.




Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an earlier effective date, the type of evidence needed to substantiate the claim is evidence of pending or unadjudicated earlier claim for the same disability. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the RO provided pre-adjudication VCAA notice by letters, dated in May 2007 and July 2009, respectively, on the underlying claim of service connection, and the claim for increased compensation due to an additional dependent.  Where, as here, the benefits sought have been granted and the initial effective dates have been assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  The filing of a notice of disagreement with the RO's decision regarding the effective dates of the benefits granted do not trigger additional VCAA notice under 38 U.S.C.A. § 5103(a) notice.   Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained VA records.  



On the claims for an earlier effective date for the grant of service connection for a low back disability and for an increased rate of compensation based on the addition of a dependent, as the material issues of fact to establish earlier effective dates, pertain to whether or not there was a pending or unadjudicated earlier claim for the same disability, which is not a medical question, a VA medical examination or medical opinion is not needed to decide the claims. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Effective Date for the Grant of Service Connection 

Facts

The Veteran was separated from service in May 1996. 

In May 2001, the Veteran filed his initial claim of service connection for a low back disability.  In a rating decision in April 2002, the RO denied the claim.  The Veteran then appealed the RO's adverse determination to the Board. 

On appeal to the Board, in a decision in March 2006, the Board denied the claim on grounds that there was no medical evidence of a causal relationship between the symptoms of musculosketal low back pain and spasm documented in service and the post-service low back disability and there was no medical evidence that the post-service low back disability was related to the service-connected left shoulder disability.  




As the rating decision in June 2002 by the RO was affirmed by the Board, the rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104.  A decision of the Board is final, except a Board's decision is subject to a motion for reconsideration under 38 C.F.R. § 20.1000 or a motion to revise on the grounds of clear and unmistakable under 38 U.S.C.A. § 7111, such a motion must be filed at the Board.  Neither motion has been raised by the Veteran in his statements and testimony or by the record.  

A Board decision is also subject to review by the United States Court of Appeals for Veterans Claim (Court) by timely filing a notice of appeal with the Court, which was not filed in this case. 

Where, as here, a claim of service connection has been previously disallowed by the Board, the claim for the same disability may not thereafter be reopened and allowed, unless new and material evidence has been presented.  38 U.S.C.A. § 7104 (a)(b) and § 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

On August 20, 2007, the Veteran filed a new claim for the same disability, that is, a low back disability.  In a rating decision in May 2008, the RO reopened the claim of service connection for a low back disability, degenerative joint disease of the lumbosacral spine, then denied the claim on the merits.  The Veteran appealed the adverse determination. 

While on appeal in a rating decision in July 2009, the RO granted service connection for degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine and assigned an effective date of August 20, 2007, the date of receipt of the new claim to reopen.  The RO granted service connection on the basis of new medical evidence, consisting of a VA medial opinion, dated in June 2009, with a finding that it was at least as likely as not the post-service low back disability was caused by the low back pain in service, which was favorable to the claim.  




Analysis

In statements in support of his claim and in testimony, which is competent and credible evidence, the Veteran asserted that the effective date of the grant of service connection for a low back disability should go back to the date of service as the same facts about a low back disability were the same then as the facts were known in July 2009, when the RO granted the disability. 

The effective date for an award of service connection is the day following separation from service or the date entitlement arose if the claim is received within one year after separation from service, otherwise, the date of receipt of claim.  The effective date for an award of compensation based on a claim to reopened shall not be earlier than the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A claim for benefits remains pending until the claim is finally adjudicated.  A finally adjudicated claim is an application, which has been disallowed by the agency of original jurisdiction [RO], the action having become final by the expiration of one year after the date of notice of the disallowance, or by denial on appellate review by the Board.  A reopened claim is an application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160.   

As the Veteran was separated from service in May 1996, as the Veteran filed his initial claim for a low back disability in May 2001 and again in August 2007, and as there is no record of a pending or unadjudicated claim for a low back disability having been filed within one year after separation from service, there is no factual or legal basis for an effective date retroactively to the day following separation from service or for a date within one year after separation from service.  38 U.S.C.A. § 5110(a), (b)(1).





As the Board's decision in March 2006, denying service connection for a low back disability, which subsumed the RO's decision of June 2002, is final, the claim may be reopened by submitting new and material evidence.  In VA receives relevant official service department records that raise a reasonable possibility of substantiating the claim that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim, notwithstanding a final disallowance of the claim.  38 C.F.R. § 3.156(c).

As none of the exceptions apply to vitiate the finality of the Board's decision as previously explained under 38 C.F.R. § 20.1000 (reconsideration) and under 38 U.S.C.A. § 7111 (revision on the grounds of clear and unmistakable), and as the new and material evidence was not official service department records under 38 C.F.R. § 3.156(c), but a VA medical opinion in 2009, the effective date of the grant of service connection must be determined in relation to the claim to reopen received by VA on August 20, 2007.  

As noted earlier, the effective date for an award of compensation based on a claim to reopened shall not be earlier than the date of receipt of claim, which in this case is August 20, 2007. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The remaining question is whether there was a pending or unadjudicated claim for the same disability between the date of the Board's decision in March 2006 and the date of receipt of the claim to reopen on August 20, 2007. 

A "claim" is defined as a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action, indicating an intention to apply for one or more benefits.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).   The essential elements for any claim, whether formal or informal, are intent to apply for benefits, identification of the benefits sought, and a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 


Whether a claim has been filed is a factual determination.  

As the Veteran's file contains no communication or action, that is, an informal claim, after the Board's decision in March 2006 and before the Veteran filed his claim to reopen on August 20, 2007, there is nothing in the record before August 20, 2007, to construe as a claim to reopen, that is, a pending or unadjudicated claim of service connection for low back disability before August 20, 2007, under 38 C.F.R. § 3.155.  

While VA records from January to August 2007 list chronic low back pain as one of the Veteran's active problems, the mere existence of medical records cannot be construed as an informal claim, except under 38 C.F.R. § 3.157(b)(1) when the claim has been previously denied and the medical records evidence new and material evidence to reopen the claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

In order that the VA records may be considered as new and material evidence, the evidence must relate to an unestablished fact necessary to substantiate the claim, in this case, either medical evidence of a causal relationship between the symptoms of musculo ketal low back pain and spasm documented in service and the post-service low back disability or medical evidence that the post-service low back disability was related to the service-connected left shoulder disability.  The absence of such evidence was the basis for the Board's decision to deny the claim in March 2006.  As the mere reference to chronic low back pain does not pertain to causation in anyway, the VA records are not new and material evidence, and the VA records dated before August 20, 2007, do not constitute an informal claim to reopen under 38 C.F.R. § 3.157(b)(1).  

For these reasons, there is no factual or legal basis to assign an effective before August 20, 2007, the date of receipt of the claim to reopen, and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


The Effective Date for the Addition of a Dependent

Facts

In June 2002, in a report of contact, the Veteran related to a representative of VA that he was not married, but he was planning to, and that had no dependents.  The representative of VA advised the Veteran of the documents needed to add a spouse and dependent.

The Veteran was married in October 2002. 

VA records in January 2003 note that the Veteran was married and that he had a 10 year old stepdaughter. 

In a rating decision in July 2009, the RO granted service connection for a back disability and assigned a 20 percent rating, effective August 20, 2007.  With the 20 percent rating and the ratings for other service-connected disabilities, the Veteran's combined rating was more than 30 percent from August 20, 2007.  With combined rating of at least 30 percent, the Veteran qualified for additional compensation for a spouse and for any dependent under 38 U.S.C.A. § 1115.  

In a letter in July 2009, the RO notified the Veteran that he was being paid as a Veteran with no dependents and that he should complete and submit VA Form 21-686c (Declaration of Status of Dependents) if he wished to add any dependents.  

Later in July 2009, the Veteran submitted VA Form 21-686c - Declaration of Status of Dependents.  He named a minor stepdaughter, C.G., as a dependent, and provided specific identifying information, including the child's full name; the child's date and place of birth; the child's Social Security number; and the date (month and year) and the place of the event that gave rise to the parental relationship; namely, his marriage to the child's mother.  At the time, C.G., was 16 years old. 


In September 2009, the RO notified the Veteran that a copy of a birth certificate for his dependent was needed before he could be pay additional compensation. 

In October 2010, in a report of contact, the Veteran related to a representative of VA that he had submitted the birth certificate of C.G. in September 2009.  The Veteran submitted another copy of C. G.'s birth certificate in November 2010. 

In December 2010, the RO notified the Veteran that his compensation was increased from November 1, 2010, for his stepchild, C.G.  The RO notified the Veteran that an early date was not assigned because the Veteran had not submitted a copy of the C.G.'s birth certificate as request in September 2009. The Veteran has appealed for an earlier effective date.

In December 2011, the Veteran testified that he mailed his claim (VA Form 21-686c) for additional dependents to VA in July 2009.  

The Veteran's file does not contain an application for additional dependents before July 2009.

Law and Regulations

The effective date of additional compensation payable to a Veteran for a dependent will be the latest of the date of veteran's marriage; the date notice is received of the dependent's existence, if evidence is received within 1 year of the Department
of Veterans Affairs request; the date dependency arises; or the effective date of the qualifying disability rating provided evidence of dependency is received within one year of the rating action.  38 C.F.R. § 3.401(b).







For the purpose of determining entitlement to benefits under laws administered by VA, VA will accept the statement of a claimant as proof of the birth of a child, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).

The term child of the Veteran means an unmarried person who is a legitimate child, including a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household.  38 C.F.R. § 3.57.

Analysis

The Veteran argues that the effective date for the additional compensation for C.G. should be the same as date his spouse was added as a dependent, that is, September 1, 2007. 

The evidence establishes that the Veteran was married in October 2002, and that the daughter, C.G., of his spouse qualified as a minor child, who was 16 in 2009, and as the Veteran's stepchild under 38 C.F.R. § 3.57.  

In a letter, dated July 17, 2009, the RO notified the Veteran that service connection for a low back disability was granted, effective August 20, 2007. 

Within one year of the notification of the rating action in July 2009, granting service connection for the qualifying disability, on July 21, 2009, VA received the Veteran's VA Form 21-686c - Declaration of Status of Dependents, naming, his spouse and his minor stepdaughter, C.G., as dependents, and provided specific identifying information, including the child's full name, the child's date and place of birth, the child's Social Security number, and the date (month and year) and the place of the event that gave rise to the parental relationship, namely, his marriage to the child's mother.  On its face, the document is satisfactory evidence that C.G. was the Veteran's dependent under 38 C.F.R. § 3.204(a)(1). 

In September 2009, RO asked the Veteran for a copy of C.G.'s birth certificate before establishing entitlement to the additional compensation for C.G.  The RO also notified the Veteran that his spouse was added to his compensation award, effective from September 1, 2007.  

Under 38 C.F.R. § 3.204(a)(2), VA will require a copy of a birth certificate when the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question. 

As none of the circumstances described in 38 C.F.R. § 3.204(a)(2) applied to the Veteran, the RO's request for a birth certificate was superfluous, that is, beyond the requirements of 38 C.F.R. § 3.204(a)(1). 

Now pursuant to 38 C.F.R. § 3.401(b), the possible effective date for the additional compensation for C.G. is the latest date of either: the date the Veteran married the mother of C.G., that is, the date in October 2002; the date VA received notice of the dependent's existence, July 21, 2009, that is, the date the Veteran filed the Declaration of Status of Dependents; the date the dependency arose, that is, the date in October 2002 that the Veteran married the mother of C.G, as C.G. was already born; the effective date of the qualifying disability rating, that is, August 20, 2007, provided evidence of dependency was received within one year of the notification of the rating action.

Although the Veteran was married in 2002, the Veteran did not meet the threshold of having a disability rating of at least 30 percent before August 20, 2007, to qualify for additional compensation for a dependent under 38 U.S.C.A. § 1115.  Of the dates, the date in October 2002 is excluded because the Veteran did not qualify for the benefit before August 20, 2007.  





As for the remaining dates for the additional compensation for C.G. under 38 C.F.R. § 3.401(b), July 21, 2009, the date the Veteran filed the Declaration of Status of Dependents is the later date than August 20, 2007, the effective date of the award of the qualifying disability, that is, the low back disability, as the claim was received within one year of the notification of the rating action, granting service connection for a low back disability, the qualifying disability to establish entitlement to additional compensation for a dependent under 38 C.F.R. § 1115. 

As for the Veteran's argument that the effective date for the additional compensation for C.G. should be the same date his spouse was added as a dependent, that is, September 1, 2007, the Board finds no legal basis for the earlier of the two dates between July 21, 2009, and August 20, 2007, as 38 C.F.R. § 3.401(b) clearly provides for the later date of the two dates, either the date VA received notice of the dependent's existence, July 21, 2009, that is, the date the Veteran filed the Declaration of Status of Dependents, or the effective date of the qualifying disability, that is, August 20, 2007, provided evidence of dependency was received within one year of the notification of the rating action, granting service connection for a low back disability, the qualifying disability to establish entitlement to additional compensation for a dependent.   38 C.F.R. § 1115.

Therefore applying 38 C.F.R. § 3.401(b) to the facts, the effective date for additional compensation for dependent, C. G., is July 21, 2009.    

(The Order follows on the next page.).










ORDER

Entitlement to an effective date before August 20, 2007, for the grant of service connection for low back disability, degenerative joint disease of the thoracolumbar and lumbosacral segments of the spine, is denied.  

Entitlement to an effective date of July 21, 2009, for an increased rate of compensation based on the addition of a dependent, C.G., is granted, subject to the law and regulations, governing the award of a monetary benefit. 


REMAND

On the claim for increase for the left shoulder disability, in November 2011, the Veteran was afforded a VA examination.  In December 2011, after the VA examination, the Veteran fell off of a ladder and went to an emergency room with complaints of pain in the cervical area.  In December 2011, the Veteran testified that he was on a ladder leading to a roof and that when he got up on the roof he pulled himself up with his left arm and his arm gave out and he fell about nine feet to the ground.  In order to determine the current severity of the Veteran's service-connected left shoulder disability, reexamination is needed.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the Veteran's service-connected left shoulder disability with a Bankart procedure.   






The VA examiner is asked to describe:

a).  Any ankylosis of the left shoulder; 

b).  Range of left shoulder flexion and abduction;

c).  Any fibrous union or nonunion or recurrent dislocation; and, 

d).  Any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of flexion or abduction. 

The Veteran's file should be made available to the examiner for review. 

2.  After the development has been completed, adjudicate the claim for increase for the left shoulder.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


